CHAPMAN, Judge,
concurring in the result:
I agree with the majority’s decision in Part I that “claims of unreasonable post-trial pro*761cessing, which result in no specific prejudice, do not constitute alleged legal errors that require SJA comment under R.C.M. 1106(d)(4).” I concur in the result in Part II of the opinion granting sentence relief because of excessive post-trial delay only because I am constrained by stare decisis to follow the precedents that this court established in United States v. Collazo, 53 M.J. 721 (Army Ct.Crim.App.2000) and United States v. Bauerbach, 55 M.J. 501 (Army Ct.Crim.App.2001).
I agree that, under the facts of this case, 419 days from trial to action is too long. I also agree that staff judge advocates and convening authorities have an obligation to act diligently in the performance of their military duties.1 Having said this, however, dilatory post-trial processing alone should not warrant relief.2 The United States Court of Appeals for the Armed Forces has repeatedly held that an appellant must show that his or her substantial rights were prejudiced, no matter how extensive or unreasonable the delay, before relief is granted. United States v. Banks, 7 M.J. 92, 93-94 (C.M.A.1979). See also United States v. Jenkins, 38 M.J. 287, 288 (C.M.A.1993); United States v. Hudson, 46 M.J. at 226. I believe this to be the better legal standard. It is not the role of this court to use its Article 66(c), Uniform Code of Military Justice, sentence appropriateness authority to fix untimely post-trial processing, absent an error of law that materially prejudices the substantial rights of an accused.
Because the appellant in this case suffered no prejudice as a result of the post-trial delay, I would not grant relief. Applying Collazo and Bauerbach, as I am constrained to do, howevei', I concur in granting the appellant sentence relief.

. I strongly urge The Judge Advocate General to aggressively address and take whatever corrective action he thinks necessary to resolve unreasonable post-trial processing delays.


. See United States v. Hudson, 46 M.J. 226, 227 (1997).